The grant under which the plaintiff claims was declared invalid on the facts appearing in the record, upon the former appeal in this action (Anderson v. Meadows, 159 N.C. 404), and therefore the plaintiff cannot recover any of the land outside of the Woodard deed upon a connected chain of title from the State.
She must then rely upon proof of title by adverse possession, with or without color. *Page 332 
If she relies upon adverse possession alone, her action must fail, because her actual possession has not extended beyond the Woodard (403) deed, and title acquired by adverse possession, without color, is confined to the land occupied. Malone Real Prop., 280.
It is true that some of the witnesses speak of entering into possession of Grant 2596, but the Woodard tract is within the bounds of the grant, and when the evidence is considered as a whole, it is evident they referred to possession of the Woodard land, and it is so treated in the brief of appellant.
The last position left open to the plaintiff is that the will of Jacob shope, which is the only paper title under which she claims, is color of title, and that her possession of the Woodard land extends to the boundaries of her color; but this contention cannot be maintained, for the reason that the description of the land devised does not appear in the record, and there is no evidence that the land in the will extends beyond the Woodard deed.
There is also no evidence of a claim by the plaintiff beyond the Woodard deed, and adverse possession does not extend beyond the claim, although this may fall short of the lines of a deed, under which one is in possession. Haddock v. Leary, 148 N.C. 382.
It also appears inferentially that the defendants have had possession for many years of the land outside of the Woodard deed.
We are, therefore, of opinion that the plaintiff could not, in any view of the evidence, recover more than the land in the Woodard deed, and this has been awarded to her.
No error.
(404)